In a proceeding under article 78 of the Civil Practice Act to review a determination of the Commissioner of Motor Vehicles, the proceeding has been transferred to this court (Civ. Prac. Act, § 1296). The chauffeur’s license of petitioner was suspended for thirty days for gross negligence in the operation of a motor vehicle in a manner showing a reckless disregard for the life or property of others. Determination annulled, without costs, and proceeding remitted to the commissioner to state findings of fact in support of any determination he may make. The commissioner’s determination is based on a “ Summary of Facts ” made by the referee who heard the testimony. The summary contains an outline of the testimony of each witness, but no statement is made as to the ultimate findings which the referee felt the evidence justified in support of the determination that petitioner was guilty of the gross negligence required by the statute (Vehicle and Traffic Law, § 71, subd. 3, par. [e]) for disciplinary action. In the absence of such findings of fact, an adequate judicial review may not be had. Nolan, P. J., Adel, Schmidt, Beldock and Murphy, JJ., concur.